BERDON, J.,
dissenting. I would reverse the conviction of the defendant, Jose Crespo, for murder because *700the trial court failed to inquire about a possible conflict of interest between him and his trial attorney, Mark Kostecki, and as a result the defendant’s sixth amendment right to counsel was violated.
The undisputed facts relative to this issue are as follows. On May 25, 1994, one day after the victim was killed, the defendant contacted Kostecki for legal advice at the urging of his sister, Eva Pizarro, and her husband Jose Pizarro, in whom he had confided that he had killed the victim. After meeting with the defendant in his office on May 25, Kostecki called inspector John Maia of the Waterbury state’s attorney’s office and told him that a body was located in a storage bin at Storage USA in Waterbury, and that the keys to the bin were in his possession. After Maia arrived at Kostecki’s office, during which time the defendant was present, Kostecki informed Maia that the victim’s body was in storage bin 719. At the request of Maia, Kostecki prepared a written consent form to search the bin, which was signed by the defendant.
After Maia, Kostecki and several Waterbury police officers traveled to the defendant’s storage bin, Kostecki handed the key to bin 719 to Officer Michael Silva. Silva opened the storage bin and observed three trash bags located on the floor of the bin, two small ones and one large one wrapped in packing tape. After obtaining a search warrant for the bags, the police opened the large bag and found the victim’s body inside.
On May 26,1994, the defendant was arraigned before the trial court and Kostecki filed a formal appearance on his behalf. On June 7,1994, at the defendant’s competency hearing, assistant state’s attorney Maureen Keegan directed the court’s attention to the problematic issue of Kostecki’s continued representation of the defendant. Keegan requested the court to set a hearing *701date “to investigate the propriety of Mr. Kostecki’s representation of [the defendant].” She stated to the court: “As the court is aware, Mr. Kostecki was involved in bringing this matter to the attention of the police and there does [exist a] question, at least in the office of the state’s attorney, as to whether it would be proper for Mr. Kostecki to be the attorney of [the defendant] at trial.” The trial court set a date of June 22, 1994, for a hearing to determine Kostecki’s ability to represent the defendant, but no such hearing was ever held.
On July 14, 1994, at the defendant’s probable cause hearing, Kostecki continued to represent the defendant. The testimony presented at the probable cause hearing made numerous references to Kostecki’s pivotal role in bringing the murder to the attention of the police and the state’s attorney’s office, and Kostecki’s assistance in preparing the consent to search, which served as the basis for the police entry into the defendant’s storage bin. The state also entered into evidence against the defendant a stipulation dated July 14, 1994, signed by Kostecki on behalf of the defendant and by Keegan (stipulation).1 The stipulation set forth Kostecki’s role *702in assisting the police in locating the victim’s body and in securing the defendant’s consent to search the storage bin.
On December 1, 1995, the defendant elected to be tried before a three judge court. On January 19, 1996, before the three judge court, the state commenced its case-in-chief against the defendant. After presenting its first two witnesses, the state offered the stipulation into evidence. The three judge court questioned the defendant2 with respect to whether he voluntarily entered into the stipulation, but never questioned him about his trial counsel’s possible conflict of interest. The three judge court followed this inquiry by reading the stipulation into the record, and asking the defendant if he understood the language contained therein. On this record, the three judge court accepted the stipulation and marked it as a full exhibit.
I
REVIEWABILITY
The majority argues that a claim of ineffective assistance of counsel based on a possible conflict of interest that is not raised at the time of trial must satisfy the four prongs of State v. Golding, 213 Conn. 233, 239-40, 567 A.2d 233 (1989). The claim of a possible conflict of interest on the part of trial counsel should be reviewed *703without the necessity of satisfying Golding for two reasons. First, an attorney who is willing to compromise his client’s interests by proceeding as trial counsel in a trial in which he plans to act as an advocate and a witness cannot be expected to draw the trial court’s attention to his possible conflict of interest with his client. Second, it would be anomalous to require the criminal defendant to bear the responsibility for recognizing and protecting himself against possible conflicts of interest from the attorney ostensibly representing him, when it is the trial court’s duty, not the criminal defendant’s, to ensure that the trial is fair and does not contravene the defendant’s right to conflict-free representation. See Wheat v. United States, 486 U.S. 153, 161, 108 S. Ct. 1692, 100 L. Ed. 2d 140 (1988).
But, more importantly, the majority avoids the issue of a possible conflict because of the third prong of Golding — that is, “the alleged constitutional violation clearly exists and clearly deprived the defendant of a fair trial.” State v. Golding, supra, 213 Conn. 240. The majority claims that the defendant does not satisfy this prong because he “has not demonstrated that the trial court was under a duty to inquire such that its failure to do so evidences the clear existence of a constitutional violation that clearly deprived him of a fair trial.” The simple answer to this claim is that the majority is not correct. The more complete answer, as I point out in this dissent, is that this claim by the majority demonstrates its failure to understand the federal constitutional jurisprudence with respect to possible conflicts of interest.
II
CONSTITUTIONAL RIGHT TO CONFLICT-FREE REPRESENTATION
It is beyond debate that under the sixth amendment to the United States constitution; Wood v. Georgia, 450 *704U.S. 261, 271, 101 S. Ct. 1097, 67 L. Ed. 2d 220 (1981); and article first, § 8, of the constitution of Connecticut; State v. Webb, 238 Conn. 389, 417, 680 A.2d 147 (1996); State v. Williams, 203 Conn. 159, 167, 523 A.2d 1284 (1984); Festo v. Luckart, 191 Conn. 622, 626, 469 A.2d 1181 (1983); that where a constitutional right to counsel exists, “there is a correlative right to representation that is free from conflicts of interest.” Wood v. Georgia, supra, 271, citing Cuyler v. Sullivan, 446 U.S. 335, 351, 100 S. Ct. 1708, 64 L. Ed. 2d 333 (1980); Holloway v. Arkansas, 435 U.S. 475, 481, 98 S. Ct. 1173, 55 L. Ed. 2d 426 (1978). The fundamental principle underlying the right to conflict-free representation is undivided loyalty to the client. “Undivided allegiance and faithful, devoted service to a client are prized traditions of the American lawyer. It is this kind of service for which the Sixth Amendment makes provision.” Von Moltke v. Gillies, 332 U.S. 708, 725-26, 68 S. Ct. 316, 92 L. Ed. 309 (1948); see also Phillips v. Warden, 220 Conn. 112, 132, 595 A.2d 1356 (1991) (“[i]t is axiomatic that the right to counsel is the right to effective assistance of counsel . . . [and] [a]s an adjunct to this right, a criminal defendant is entitled to be represented by an attorney free from conflicts of interest” [citations omitted; internal quotation marks omitted]); Dukes v. Warden, 161 Conn. 337, 345-46, 288 A.2d 58 (1971), aff'd, 406 U.S. 250, 92 S. Ct. 1551, 32 L. Ed. 2d 45 (1972) (client entitled to “undivided loyalty of the one upon whom he looks as his advocate and his champion”).
A conflict of interest does not necessarily result in the disqualification of the attorney. Once the conflict or possible conflict comes to the attention of the trial court, either by disclosure of the attorney or upon circumstances or events which apprise the trial court of the possibility of such conflict, the trial court is obligated to conduct a searching inquiry to ascertain the nature and extent of the conflict. “[T]rial courts have *705an independent duty to ensure that criminal defendants receive a trial that is fair and does not contravene the Sixth Amendment. Wheat v. United States, [supra, 486 U.S. 161].” (Internal quotation marks omitted.) United States v. Levy, 25 F.3d 146, 153 (2d Cir. 1994). Their duty of inquiry arises whenever they are “sufficiently apprised of even the possibility of a conflict of interest . . . .” (Emphasis added.) Id.; see State v. Martin, 201 Conn. 74, 79, 513 A.2d 116 (1986) (“[a trial] court must explore the possibility of conflict . . . when it knows or reasonably should know of a conflict[emphasis in original; internal quotation marks omitted]).
Although the right to conflict-free representation usually arises in cases involving one attorney representing codefendants, “it is equally applicable in other cases where a conflict of interest may impair an attorney’s ability to represent his client effectively.” State v. Williams, supra, 203 Conn. 167; Phillips v. Warden, supra, 220 Conn. 135; State v. Martin, supra, 201 Conn. 80.3
*706I recognize that at times it is difficult to identify a conflict of interest in cases other than those in which the attorney represents codefendants in a trial. When, however, the circumstances of a particular case are placed in the context of the duty of loyalty the attorney owes to the client, the contours of the conflict are more clearly defined and identified. In Phillips, we pointed out the following: “That fundamental principle is that an attorney owes an overarching duty of undivided loyalty to his client. At the core of the sixth amendment guarantee of effective assistance of counsel is loyalty, perhaps the most basic of counsel’s duties. Strickland v. Washington, [446 U.S. 668, 692, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)]; see also Cuyler v. Sullivan, supra, [446 U.S.] 356 (Marshall, J., dissenting). Loyalty of a lawyer to his client’s cause is the sine qua non of the Sixth Amendment’s guarantee that an accused is entitled to effective assistance of counsel. United States v. Aiello, 814 F.2d 109 (2d Cir. 1987). That guarantee affords a defendant the right to counsel’s undivided loyalty. Mannhalt v. Reed, [847 F.2d 576, 579 (9th Cir.), cert. denied, 488 U.S. 908, 109 S. Ct. 260, 102 L. Ed. 2d 249 (1988)]; see also Fitzpatrick v. McCormick, 869 F.2d 1247, 1251 (9th Cir.), cert. denied, 493 U.S. 872, 110 S. Ct. 203, 107 L. Ed. 2d 156 (1989) (right to effective assistance of counsel premised on right to counsel’s undivided loyalty); United States v. McLain, [823 F.2d 1457, 1464 (11th Cir. 1987)] (Model Code of Professional Responsibility EC 5-2 [1987] prohibits a lawyer from accepting employment if there is reasonable possibility that his personal interests or desires will adversely affect advice or services to be rendered); Government of the Virgin Islands v. Zepp, [748 F.2d 125, 135 (3d Cir. 1984)] (Model Code of Professional Responsibility proscribes conflicts of interest in order to avoid interference with counsel’s fiduciary obligations to maintain undivided loyalty); Dukes v. Warden, [supra, 161 Conn. *707345-46] (client entitled to undivided loyalty of the one upon whom he looks as his advocate and his champion).” (Internal quotation marks omitted.) Phillips v. Warden, supra, 220 Conn. 136-37. Although I believe that Kostecki had an actual conflict of interest with the defendant, for the purposes of this dissent I will focus solely on the possible conflict of interest.
Ill
POSSIBLE CONFLICT OF INTEREST
The problem of identification of an actual conflict of interest does not reach the same magnitude with respect to that of the possible conflict in this case. The possible conflict arose out of Kostecki’s actions immediately following his initial meeting with the defendant. After being told by the defendant about the death of the victim and the location of her body, Kostecki informed the state’s attorney’s office of the exact location where the victim’s body could be found. At the request of the Waterbury police department, Kostecki obtained the defendant’s written consent for the police to search the storage bin. Kostecki later accompanied the police when they searched the bin. Indeed, it was on the basis of the information provided by Kostecki that the police were able to establish probable cause in order to obtain a search warrant to search the plastic bag located in the bin that contained the body of the victim, and to establish probable cause to arrest the defendant. In light of Kostecki’s pivotal role in the initial investigation of the murder and the arrest of the defendant, and his furnishing of a signed stipulation to the state that recounted these actions in order to avoid being called as a witness against his client at the probable cause hearing and at trial, there is no other way to describe his relationship with the defendant than as one with at least a possible conflict.
*708The possible conflict of interest between Kostecki and the defendant becomes more vivid by hypothesizing that, instead of furnishing a written stipulation before the trial court, Kostecki was called as a witness by the state and testified at the probable cause hearing and at trial, while continuing to act as the defendant’s trial counsel. Pursuant to rule 3.7 of the Rules of Professional Conduct,4 attorneys generally are prohibited from acting as advocates at trials in which they are likely to be called as witnesses. Indeed, the commentary to rule 3.7 provides in relevant part: “Combining the roles of advocate and witness can . . . involve a conflict of interest between the lawyer and client. . . .” The conflict of interest “can arise whether the lawyer is called as a witness on behalf of the client or is called by the opposing party. ...” Id. The fact that in the present case the testimony was embodied in a written stipulation does not make it less offensive to the right to conflict-free representation.
The majority, without any supporting authority, argues that not every stipulation relating facts in lieu of a defense attorney’s testimony constitutes a conflict of interest. In 1984, the Third Circuit Court of Appeals concluded: “We have searched the cases carefully and have found no [other] instance where defense counsel was actually permitted to testify against his own client while purporting to continue in a representative capacity.” Government of the Virgin Islands v. Zepp, supra, 748 F.2d 138. Although the majority argues today, in 1998, that it has found one case where defense counsel *709was permitted to continue in the dual role of advocate and witness in a client’s trial, that case is inapposite to the present one. The case the majority cites, People v. Beals, 162 Ill. 2d 497, 643 N.E.2d 789 (1994), is noticeable for what it does not involve, a stipulation entered to avoid the need for the defense attorney to testify. Instead, Beals involved, as the Illinois Supreme Court noted, the admission of a stipulation that “prevented the State from calling the defendant’s own sister as a witness against the defendant,” not the defendant’s own attorney. Id., 505.
In the present case, once the state offered to admit the signed stipulation before the three judge court, Kostecki had become, in effect, a witness for the state. At that point, there was an unacceptably high risk that the defendant’s right to a fair trial would be compromised if Kostecki was allowed to simultaneously “labor in the disparate vineyards of testimony and of advocacy.” United States v. Gomez, 584 F. Sup. 1185, 1190 (D.R.I. 1984) (attorney who translated waiver of rights form for codefendants, obtained their assents thereto, witnessed their signatures, and served as interpreter for one codefendant’s confession must be disqualified); see also United States v. Diozzi, 807 F.2d 10, 12-13 (1st Cir. 1986) (“[attorneys could not serve the dual roles of defense counsel and sworn government witnesses in the same trial”); United States v. Ellison, 798 F.2d 1102, 1107 (7th Cir. 1986), cert. denied, 479 U.S. 1038, 107 S. Ct. 893, 93 L. Ed. 2d 845 (1987) (counsel breached duty of loyalty by testifying for prosecution at defendant’s plea revocation hearing); Uptain v. United States, 692 F.2d 8, 9 (5th Cir. 1982) (defendant denied right to counsel because attorney testified for prosecution at bail jumping trial).
Indeed, in the majority’s discussion of whether there was an actual conflict of interest between Kostecki and the defendant, as a result of the admission of the *710stipulation, it concedes that there was a potential conflict of interest. Specifically, the majority concludes that the issue should be raised by a petition for new trial or in a habeas corpus proceeding because, in part, it cannot “determine from the record whether Kostecki adequately explained to the defendant any possible conflict, if one existed, and obtained the defendant’s consent to his continued representation.” (Emphasis added.)
IV
TRIAL COURT’S KNOWLEDGE
Despite the existence of the stipulation, the majority argues that the trial court had no duty to inquire about a possible conflict of interest because the record was void of any evidence that would cause the court reasonably to conclude that a possible conflict existed between Kostecki and the defendant. I disagree.
The possible conflict of interest between Kostecki and the defendant is obvious from the record at each stage of the defendant’s criminal proceedings — from arraignment to trial. The file before the trial court at the defendant’s May 26,1994 arraignment, consisting of two search warrant applications and one arrest warrant application,5 disclosed that Kostecki’s revelations to the state’s attorney’s office and to the Waterbury police instigated the investigation of the defendant. Indeed, one of the applications for a search warrant included the following references to Kostecki’s involvement: “Attorney Kostecki said that he was representing [the *711defendant] . . . and that his client told him there was a body in the storage bin at Storage USA .... [A]t the request of the Waterbury state’s attorney’s office, [Kostecki] had his client, [the defendant] authorize [Kostecki] and members of the Waterbury police department to search unit number 719 . . . .” The application for the arrest warrant included the statement that “Kostecki said that his client rented the bin and he had both keys in his possession.” At the very least, the trial court reasonably should have foreseen that Kostecki, who was a witness to the critical facts concerning his procurement of the defendant’s keys to the storage bin and of the defendant’s consent to search the storage bin, would be called on behalf of the state to testify at trial with respect to these facts. Therefore, at the time of the arraignment, the trial court should have been aware of the possible conflict of interest created by Kostecki’s continued representation of the defendant.
The trial court could not avoid learning of the potential conflict at the defendant’s competency hearing on June 7, 1994. At that time, assistant state’s attorney Keegan explicitly directed the trial court’s attention to the possible impropriety. See Wood v. Georgia, supra, 450 U.S. 272-73 (“[a]ny doubt as to whether the court should have been aware of the problem is dispelled by the fact that the State raised the conflict problem explicitly and requested that the court look into it”).
Moreover, the possible conflict should have been readily apparent to the trial court at the probable cause hearing when the state offered the stipulation6 into evidence. Once the trial court had read the file and understood the relationship between Kostecki and the state’s prosecution of this case, and had read the contents of the stipulation offered into evidence, it had enough information to know that Kostecki, at the very least, *712might be called as a witness at the defendant’s trial. Indeed, by furnishing evidence in the form of a stipulation against the defendant at the probable cause hearing, Kostecki effectively testified against his client.
Finally, at trial, once the three judge court — which had before it all the preceding information concerning Kostecki’s involvement in this case, Keegan’s representation at the competency hearing, and the stipulation entered at the probable cause hearing — learned of the state’s offer to admit the stipulation as part of its casein-chief, it reasonably should have known that Kostecki had a possible conflict of interest with the defendant that triggered a mandatory inquiry.
On the basis of the record before the three judge court, the majority concludes that it is possible Kostecki’s decision to admit the stipulation was motivated by his “desire to remain as the defendant’s counsel, inimical to the defendant’s best interests.” Incredibly, after arriving at that conclusion, the majority argues that there was insufficient evidence in the record to alert the trial court to a possible conflict of interest. It bears repeating that the trial court’s duty of inquiry arises whenever it is “sufficiently apprised of even the possibility of a conflict of interest . . . .” (Emphasis added.) United States v. Levy, supra, 25 F.3d 153. Clearly, if the record in the present case is sufficient to apprise the majority that Kostecki may have had an actual conflict of interest with the defendant, it was sufficient to apprise the three judge court of the possibility of a conflict.
V
FAILURE TO INQUIRE
I next address whether the trial court and the three judge court met their duties of inquiry into the possibility of a conflict. When conducting an inquiry, “[t]he *713court must investigate the facts and details of the attorney’s interests to determine whether the attorney in fact suffers from an actual conflict, a potential conflict, or no genuine conflict at all.” Id. “An inquiry allows the trial judge to determine the precise nature of the conflict and how to proceed, i.e. whether to disqualify counsel, obtain a waiver from the defendant pursuant to [United States v. Curcio, 680 F.2d 881, 888-90 (2d Cir. 1995)],7 or take no action. See [United States v. Malpiedi, 62 F.3d 465, 468 n.2 (2d Cir. 1995)].” United States v. Stantini, 85 F.3d 9, 13 (2d Cir. 1996); see, e.g., Dawan v. Lockhart, 31 F.3d 718 (8th Cir. 1994); United States v. Levy, supra, 25 F.3d 146. The inquiry must be meaningful. “To be meaningful, an inquiry must be thorough and searching. . . . [M]erely to ascertain whether the [defendant was] apprised of the inherent risks ... is meaningless.” (Citation omitted.) Festo v. Luckart, supra, 191 Conn. 628.
The record in the present case reveals that the trial court made no attempt to inquire about Kostecki’s possible conflict of interest at the defendant’s arraignment, competency hearing, or probable cause hearing. The record does reflect that the three judge court conducted an inquiiy at trial when the state submitted the stipulation as a full exhibit. The inquiry of the three judge court, however, was not directed to the conflict of interest, but, rather, to whether the defendant voluntarily entered into the stipulation.8 Indeed, the state concedes that the three judge court’s inquiry “was not generated *714by a suspicion of a conflict of interest, but was expressly designed ... to ensure a valid waiver of the defendant’s right against self-incrimination.” The three judge court merely asked the defendant at trial: “Do you *715understand that this stipulation which has been filed here is an agreement by you of the facts contained in the document?” The defendant replied in the affirmative. The court further queried the defendant: “Do you understand by entering into this stipulation you are giving up your right to silence and relieving the state of its burden of proving each of the facts contained and agreed upon by you in this stipulation?” The defendant again replied in the affirmative. The determination by the trial court and three judge court that the defendant voluntarily entered into the stipulation does not equate to making the defendant aware that there was a possible conflict, nor does it satisfy the court’s required inquiry about the nature of the conflict.
Moreover, the record reflects that, even though the three judge court was aware that Kostecki’s stipulation was a proxy for his testimony, it failed to explain to the defendant the ramifications of retaining Kostecki as his trial counsel. Instead, the three judge court merely asked the defendant if he understood “by virtue of this stipulation document, if accepted by the court in this trial, that your attorney, Mr. Kostecki, has avoided becoming a witness in this case?” Furthermore, there is nothing in the record to show that the defendant was ever advised by Kostecki that his representation was conflicted. Cf. State v. Williams, supra, 203 Conn. 163 n.3 (attorney represented that defendant fully apprised *716of risks of decision to be represented by attorney with conflict of interest and risks were enumerated on record).
VI
AUTOMATIC REVERSAL .
Although the Supreme Court of the United States has made it clear that when counsel has brought a possible conflict to the attention of the court, and the court fails to inquire about the nature of the possible conflict, the automatic reversal rule is applied; Holloway v. Arkansas, supra, 435 U.S. 484; Glasser v. United States, 315 U.S. 60, 76, 62 S. Ct. 457, 86 L. Ed. 2d 680 (1942); it has not held precisely that in the absence of disclosure by the attorney there is automatic reversal when the trial court knew or should have known about a possible conflict and fails to inquire. The Second Circuit Court of Appeals and other circuit courts of appeals, however, have held that the automatic reversal rule applies when the trial court knows or should have known of the possible conflict. See United States v. Levy, supra, 25 F.3d 153-54; United States v. Crespo de Llano, 838 F.2d 1006, 1012 (9th Cir. 1987); United States v. Cirrincione, 780 F.2d 620, 625 (7th Cir. 1985); United States v. Burney, 756 F.2d 787, 791 (10th Cir. 1985).
“When a possible conflict has been entirely ignored, reversal is automatic. . . . The automatic reversal rule applies . . . when a [trial] court has failed to fulfill its initial inquiry obligation. . . . As the Tenth Circuit has explained: The Sixth Amendment requires automatic reversal only when a trial court fails to conduct an inquiry after either a timely conflict objection . . . or if the court knows or reasonably should know a particular conflict exists. . . . United States v. Burney, [supra, 756 F.2d 791] . . . .” (Citations omitted; internal quotation marks omitted.) United States v. Levy, supra, 25 F.3d 153-54; United States v. Crespo de Llano, supra, *717838 F.2d 1012; United States v. Cirrincione, supra, 780 F.2d 625. The automatic reversal rule is thus applicable not only when there is an actual conflict, but also when there is a possible conflict and the trial court fails to engage in an inquiry. “When a [trial] court learns of even the possibility of a conflict of interest, it must inquire into the details of the attorney’s interests to determine whether the conflict is actual, potential, or nonexistent. . . . Failure to fulfill this obligation constitutes per se reversible error.” (Citations omitted.) United States v. Lussier, 71 F.3d 456, 461 (2d Cir. 1995).
The Second Circuit Court of Appeals noted that the adoption of the automatic reversal rule for those potential conflicts that the trial court fails to inquire about is predicated on the following reasoning. “There are two related, though perhaps distinct, grounds for concluding that [a trial court’s failure to meet its inquiry obligation] requires reversal [of the defendant’s conviction], The [trial] court’s failure could itself be considered an independent constitutional violation that alone necessitates reversal. See Hamilton v. Ford, 969 F.2d 1006, 1011 (11th Cir. 1992) (reversal automatic when there is no inquiry because the trial court has failed to discharge its constitutional duty under Holloway to determine whether the defendants are receiving adequate assistance of counsel, a duty separate from the Cuyler framework9), cert. denied, 507 U.S. 1000, 113 S. Ct. 1625, 123 L. Ed. 2d 183 (1993). Alternatively, the absence of an inquiry by the [trial] court, and thus the absence of any account or record of the true nature of the alleged conflict, may require a presumption of the prejudice that a defendant must usually demonstrate *718to make out a claim of ineffective assistance of counsel. See United States v. Marrera, 768 F.2d 201, 205 (7th Cir. 1985) (when trial court fails to inquire into [an alleged] conflict, a reviewing court will presume prejudice upon a showing of possible prejudice), cert. denied, 475 U.S. 1020, 106 S. Ct. 1209, 89 L. Ed. 2d 321 (1986).” (Internal quotation marks omitted.) United States v. Levy, supra, 25 F.3d 153-54 n.7.
Accordingly, as a matter of federal constitutional law, reversal is automatic when the trial court fails to inquire about any possible conflict of interest that was raised by one or both of the parties, or that was so apparent on the record that the trial court knew or should have known it existed.10
VII
MAJORITY’S INCONSISTENCY
Finally, I must confess that the majority opinion, at best, confuses me. On the one hand, it appears the majority agrees that the automatic reversal rule is the standard to be applied in cases such as this where the trial court fails to inquire about a possible conflict of interest it reasonably should have known existed. The majority states as follows: “There was no other evidence in the record from which the trial court was or should have been aware of a conflict of interest so as to compel the invocation of the extraordinary remedy of automatic reversal without a showing of prejudice to the defendant.” Although the majority does not cite United States v. Levy, supra, 25 F.3d 146, for this proposition, I conclude that its use of the phrase “automatic reversal” is meant to reference Levy’s discussion of this doctrine.
*719On the other hand, however, it appears the majority rejects the automatic reversal rule when it argues that, because the trial court reasonably could have viewed the stipulation as a valid trial strategy rather than as the equivalent of adverse testimony, it did not have a duty to inquire about the possibility that Kostecki— who was willing to stipulate to certain statements in support of the state’s case in order to avoid being called as a witness by the state — had a possible conflict of interest with the defendant. A determination that the stipulation was a legitimate trial strategy clearly has no relevance to the trial court’s duty to inquire, as set out in Levy, because the alleged legitimacy of the strategy does not excuse the court from inquiring into (1) whether the client approves the strategy, (2) whether the attorney has discussed with the client the ramifications of such a strategy in terms of the possible conflicts of interest involved, or (3) notwithstanding the approval of the client, whether the court should allow such conflicted representation to continue.11 It is also irrelevant because, if a trial court fails to inquire, prejudice is presumed under the automatic reversal rule. There would be no need to analyze the propriety of the attorney’s trial strategy in the manner that alleged attorney errors are analyzed under the standard set out in Strickland v. Washington, supra, 466 U.S. 668 (1984).12 In applying the automatic reversal rule, appellate courts must concern themselves with whether the trial court was sufficiently apprised of a possible conflict, not with why the trial court may not have conducted its constitutionally mandated inquiry. I reach the unfortunate conclusion that because the majority is willing to engage *720in speculation as to why the trial court did not conduct an inquiry, it has rejected the automatic reversal rule set out in Levy simply to avoid its result.
Because the trial court and three judge court did not conduct an inquiry into the possible conflict of interest between Kostecki and the defendant, and because the trial court and the three judge court knew or should have known of the possible conflict, the defendant’s conviction must be vacated under the “automatic reversal” rule. United States v. Stantini, supra, 85 F.3d 13; United States v. Lussier, supra, 71 F.3d 461; United States v. Levy, supra, 25 F.3d 154.13
*721Moreover, “[b]ecause [the defendant’s] right to conflict free representation applies to all critical stages of a criminal proceeding”; State v. Cruz, 41 Conn. App. 809, 812, 678 A.2d 506, cert. denied, 239 Conn. 908, 682 A.2d 1008 (1996); Holloway v. Arkansas, supra, 435 U.S. 489; the trial court’s failure to inquire about the conflict of interest between Kostecki and the defendant at the probable cause hearing entitles the defendant to a new probable cause hearing.
Accordingly, I would reverse the defendant’s conviction for murder and remand the case for a new probable cause hearing, and, if probable cause is found, for a new trial.
I dissent.

 The stipulation provides as follows:
“STIPULATION
“1. On May 25, 1994, at approximately 2:45 p.m., Attorney Mark Kostecki, 63 Central Avenue, Waterbury, Connecticut, contacted by telephone Inspector John Maia of the Waterbury State’s Attorney’s Office.
“2. Attorney Kostecki informed Maia that he received information that there was a body located in a storage bin at Storage USA in Waterbury, Connecticut. He also informed Maia that the keys to the bin were in his possession.
“3. Upon Maia’s arrival at 63 Central Avenue, Waterbury, Connecticut, Attorney Kostecki further informed Maia that the body was in storage bin #719 at Storage USA in Waterbury, Connecticut.
“4. Prior to leaving 63 Central Avenue, Waterbury, Connecticut, Attorney Kostecki had prepared a written consent to search storage bin #719 at Storage USA. Said consent form was signed by Jose Crespo and turned over to Waterbury police detective Mark Deal.
“5. At Storage USA, 770 West Main Street, Waterbury, Connecticut, Attorney Kostecki handed two keys to Waterbury police officer Michael Silva.
*702“6. Upon Maia’s question to Attorney Kostecki concerning from whom he received the keys, Attorney Kostecki stated that the person who turned over the keys to him was at his law office on 63 Central Avenue, Waterbury, Connecticut.
FOR THE STATE OF CONNECTICUT
/s/ Maureen M. Keegan
FOR THE DEFENDANT JOSE CRESPO
/s/ Mark Kostecki
Maureen M. Keegan Assistant State’s Attorney Judicial District of Waterbury”
Mark Kostecki


 See footnote 8 of this dissent.


 In Phillips v. Warden, supra, 220 Conn. 135, we noted other examples of conflicts that implicated the right to conflict-free representation: “Wood v. Georgia, supra [450 U.S. 267] (defendants’ attorney paid by defendants’ employer); Mannhalt v. Reed, [847 F.2d 576, 579 (9th Cir.), cert. denied, 488 U.S. 908, 109 S. Ct. 260, 102 L. Ed. 2d 249 (1988)] (defendants’ attorney accused of criminal conduct by state’s witness during cross-examination); United States v. McLain, 823 F.2d 1457 (11th Cir. 1987) (defendant’s attorney under indictment for unrelated federal offense); United States v. Iorizzo, 786 F.2d 52 (2d Cir. 1986) (defendant’s attorney had represented government’s witness in prior related administrative proceedings); Government of the Virgin Islands v. Zepp, [748 F.2d 125, 134 (3d Cir. 1984)] (defendant’s attorney subject to possible criminal liability for same transaction, and entered into factual stipulation, based on own knowledge, adverse to defendant); United States v. Winkle, 722 F.2d 605 (10th Cir. 1983); United States v. DeFalco, 644 F.2d 132 (3d Cir. 1979) (while defendant’s appeal pending, defendant’s appellate attorney under indictment and had entered guilty plea in same federal district court); United States v. Hearst, 638 F.2d 1190 (9th Cir. 1980), cert. denied, 451 U.S. 938, 101 S. Ct. 2018, 68 L. Ed. 2d 325 (1981) (defendant’s attorney under contract to publish book regarding defendant’s trial); State v. Bolen, 514 So. 2d 691 (La. App. 1987) (defendant’s attorney was son of trial court judge); Nunn v. State, 778 S.W.2d 707 (Mo. App. 1989) (defendant’s attorney became defense witness to impeach credibility of state’s witness).”


 Rule 3.7 (a) of the Rules of Professional Conduct provides: “A lawyer shall not act as advocate at a trial in which the lawyer is likely to be a necessary witness except where:
“(1) The testimony relates to an uncontested issue;
“(2) The testimony relates to the nature and value of legal services rendered in the case; or
“(3) Disqualification of the lawyer would work substantial hardship on the client.”


 Practice Book § 593A, now Practice Book (1998 Rev.) § 36-2, provides in relevant part “All affidavits submitted to the judicial authority in support of the application for an arrest warrant and from which a determination of probable cause for the issuance of an arrest warrant has been made shall be filed with the clerk of the court together with the return of the arrest warrant pursuant to Sec. 972 and thereafter remain a part of the court file. . . .”


 See footnote 1 of this dissent.


 See footnote 13 of this dissent.


 The three judge court’s inquiry included the following colloquy between Judge Murray, Kostecki and the defendant:
“Judge Murray: The court has reviewed this stipulation. Mr. Kostecki, the court has some questions for your client with regard to his entering into this stipulation. The court is now prepared to ask [the defendant] a series of questions.
“Mr. Kostecki: May I confer with my client first, Your Honor?
“Judge Murray: Of course.
*714“Mr. Kostecki: Thank you. Thank you, Your Honor.
“Judge Murray: Mr. Kostecki, if during these questions you have any concerns or objections, please indicate them to the court.
“Mr. Kostecki: I shall do so.
“Judge Murray: Mr. Crespo, the court wishes to make inquiry of you and has a series of questions that it wishes to address to you regarding this stipulation that’s been filed here by the lawyer for the state and Mr. Kostecki earlier. Do you understand what I’m saying to you thus far, sir?
“[The Defendant]: Yes.
“Judge Murray: All right. First, do you understand, Mr. Crespo that you are not required to give any evidence against yourself?
“[The Defendant]: Yes.
“Judge Murray: Do you understand that you have an absolute right to remain silent during this trial?
“[The Defendant]: Yes.
“Judge Murray: Do you understand that the state of Connecticut has the burden to prove each element of the crime charged here against you beyond a reasonable doubt?
“[The Defendant]: Yes.
“Judge Murray: Do you understand that this stipulation which has been filed here is an agreement by you of the facts contained in the document?
“[The Defendant]: Yes.
“Judge Murray: Do you understand by entering into this stipulation you are giving up your right to silence and relieving the state of its burden of proving each of the facts contained and agreed upon by you in this stipulation?
“[The Defendant]: Yes.
“Judge Murray: Do you understand that by virtue of this stipulation, if accepted in this trial, that your attorney, Mr. Kostecki, has avoided becoming a witness in this case?
“[The Defendant]: I did not understand this question.
“Judge Murray: All right. I’ll put it to you again, Mr. Crespo. Do you understand that by virtue of this stipulation document, if accepted by the court in this trial, that your attorney, Mr. Kostecki, has avoided becoming a witness in this case?
“[The Defendant]: Yes.
“Judge Murray: Do you have any questions about that question that I just put to you?
“[The Defendant]: No.
“Judge Murray: Mr. Crespo, do you understand that if it were not for your stipulation, your attorney, Mr. Kostecki, might have to testify and you would have the right in that event to cross-examine him?
*715“[The Defendant,]: Yes.
“Judge Murray: Do you wish to enter this stipulation, at least in part, because you wish to keep Mr. Kostecki as your lawyer in this case?
“[The Defendant]: I didn’t understand this question.
“Judge Murray: All right. I’ll ask it to you again. Do you wish to enter this stipulation, at least in part, because you wish to keep Mr. Kostecki as your lawyer in this case?
“[The Defendant]: Yes.
“Judge Murray: I now wish, of course, with the aid of the interpreter, because the interpreter has aided the court throughout this trial thus far, to read this stipulation to you, Mr. Crespo, and thus read it into the record also.”


 The Cuyler framework refers to the United States Supreme Court’s holding in Cuyler v. Sullivan, supra, 446 U.S. 348, that in cases in which the defendant raises no objection at trial, prejudice is presumed only if the defendant demonstrates “that an actual conflict of interest adversely affected his lawyer’s performance.”


 To the extent that Festo v. Luckart, supra, 191 Conn. 630, is contrary to United States v. Levy, supra, 25 F.3d 153-54, that case must be overruled.


 See footnote 13 of this dissent.


 In Strickland v. Washington, supra, 466 U.S. 687, the United States Supreme Court held that in order for a petitioner to prevail on a claim of ineffective assistance of counsel, he must establish that: (1) the attorney’s performance was deficient; and (2) the deficient performance prejudiced the defense.


 Even if the three judge court had met its duty of inquiry in this case, I would still reverse the judgment of the court because it failed to meet its “disqualification/waiver” obligation.
If, as a result of a trial court’s inquiry, “the court discovers that the attorney suffers from a severe conflict — such that no rational defendant would knowingly and intelligently desire the conflicted lawyer’s representation — the court is obliged to disqualify the attorney . . . .” (Citation omitted.) United States v. Levy, supra, 25 F.3d 153. “[W]hile the right to select and be represented by one’s preferred attorney is comprehended by the Sixth Amendment, the essential aim of the Amendment is to guarantee an effective advocate for each criminal defendant rather than to ensure that a defendant will inexorably be represented by the lawyer whom he prefers. See Morris v. Slappy, [461 U.S. 1, 13-14, 103 S. Ct. 1610, 75 L. Ed. 2d 610] (1983); Jones v. Barnes, [463 U.S. 745, 103 S. Ct. 3308, 77 L. Ed. 2d 987] (1983).” Wheat v. United States, supra, 486 U.S. 159.
“If the court discovers that the attorney suffers from a lesser or only a potential conflict — such that a rational defendant could knowingly and intelligently desire the conflicted lawyer’s representation — the court should follow the procedures set out in [United States v. Curcio, supra, 680 F.2d 888-90], in order to obtain directly from the defendant a valid waiver of his right to a non-conflicted lawyer . . . .” (Citation omitted.) United States v. Levy, supra, 25 F.3d 153; State v. Williams, supra, 203 Conn. 167-68; State v. Tyler-Barcomb, 197 Conn. 666, 670, 500 A.2d 1324 (1985), cert. denied, 475 U.S. 1109, 106 S. Ct. 1518, 89 L. Ed. 2d 916 (1986).
“The first task of the trial court is to alert the defendants to the substance of the dangers of representation by an attorney having divided loyalties in as much detail as the court’s experience and its knowledge of the case will permit.” United States v. Curcio, supra, 680 F.2d 888. In assessing the defendant’s level of understanding of the risks of the conflict, “the court should seek to elicit a narrative response from each defendant that he has been advised of his right to effective representation, that he understands *721the details of his attorney’s possible conflict of interest and . . . that he had discussed the matter with his attorney or if he wishes with outside counsel . . . .” (Internal quotation marks omitted.) Id., 889. If the trial court does not provide the defendant with a reasonable time to digest and contemplate the risks, “both the opportunity for the defendant to make a knowing and intelligent decision and the opportunity for the court to assess correctly whether such a decision has been made are minimized.” Id., 890; see United States v. Lussier, supra, 71 F.3d 462 (“[t]o secure a valid waiver, the court must: (1) advise the defendant about potential conflicts; (2) determine whether the defendant understands the risks of those conflicts; and (3) give the defendant time to digest and contemplate the risks, with the aid of independent counsel if desired”).